Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			           REASONS FOR ALLOWANCE
CN102816343 (A) is considered a closest prior art.  CN102816343 (A) teaches a method of recycling rubber by utilizing a softener and mixing in serially connected two extruders with various temperatures and residence times yielding a Money viscosity of 89 (1+4 min) in example 1 ([0024]).  CN102816343 (A) teaches a method of recycling rubber by utilizing a softener and mixing in serially connected three extruders with various temperatures and residence times yielding a Money viscosity of 45 or 55 (1+4 min) in examples 2 ([0027]) and 5 ([0032]), respectively.
US 2016/0272778 A1 teaches a method of recycling rubber by utilizing a plasticizing oil ([0038]) and disulfide activating agent ([0040]) and anaerobic conditions in [0005-0013].
US 2012/0184634 A1 teaches a method of recycling rubber by utilizing a softener and anaerobic conditions in abstract and claims.
US 2012/0004331 A1 teaches a method of recycling rubber by utilizing pine tar and activator ([0040]) in example and claim 1.
US 7,767,722 teaches treating a vulcanized rubber with a terpentine liquid in abstract and examples.
CN 102977404 A (March 20, 2013) teaches a method of recycling rubber by utilizing a softener and activator in serially connected two extruders in English abstract.
The examiner does not see any motivation to modify methods taught by CN102816343 (A) in any combination of the prior art of record in order to arrive the instant method utilizing serially connected three extruders and various steps with specific temperatures, residence times and Mooney viscosities and separate additions of a softener and a devulcanizer.

				              DRAWINGS
Drawings filed on July 8, 2019 are accepted by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 11, 2022                                                     /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762